DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 11/03/2018 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Mentioned in the specification (paragraph 0133) “process 1206” does not exist in the Fig. 12 as a process “1206”.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be 

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 7-11, 14-16, 18, 21-26, 28, and 30 recite the limitation “a (the) seed size”, which was not described in the specification, it might mean a total number of coins or coins with variety of face values or variety of coin quantities, but it is unclear and it contributes to the indefiniteness of the claim as whole.

Claim 1 recites the limitation “determining a total number of existing units of the coin in the digital environment”. It is not clear whether the determination encompasses as mentioned in the specification (paragraph 37) “a digital environment (e.g. virtual environment, virtual world, virtual space, simulation, virtual reality, mixed reality, augmented reality, application, or social network)” or in other words - worldwide.
Claim 1 recites the limitations “determining a total number…”, “determining the size… of a total number…” and subsequently “the total number”, including claims 2 and 11 limitations as well. There is improper antecedent basis for each subsequent “the total number” because it is not clear which total number (first or second) is being referenced. 
Claim 1 recites the limitation “determining the size of the order of new units of the coin to be created based on one or more of a total number of existing units of the coin in the digital environment…” It is not clear how to determine the size of the order based on one or more of a total number of existing units of the coin. Do the total numbers comprise from several types of total numbers of existing units?
The term “a larger value of the total number” in claims 3 and 17 is a relative term which renders the claim indefinite. The term “a larger of the total number” (larger value comparing to what value?!) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “higher value of the size” in claims 3 and 17 is a relative term which renders the claim indefinite. The term “higher value of the size” (higher value comparing to what value?!) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 9-11 and 23-25 recite the limitation “an allowed value of the seed size”. It is unclear whether or not the claims 10-11 and 24-25 recite the same limitations “an allowed value” or different from claims 9 and 23 respectively. 
Claim 15 recites the limitations “determining the total number of existing units… in the platform” and “determining a size on new units… in the digital environment…” It is not clear whether the platform and the digital environment associated with each other or not, if yes, how they associate to each other.
Claim 15 recites the limitation “determining a size of new units of the coin to be created based on one or more of a total number of existing units of the coin in the digital environment…” It is not clear how to determine the size of new units based on one or more of a total number of existing units of the coin. Do the total numbers comprised from several types of total numbers of existing units?

All of mentioned above claim limitations language make the claims indefinite, and the claims cannot be interpreted univocally. Thus, it is impossible adequately search and apply prior art references, and complete a compact prosecution of the case. 
Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 16-27 state that they are method claims, however they depend from claim 15, which is a machine-readable storage medium. Therefore, claims 16-27 do not further limit independent claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because each limitations of claim 15 are construed as signals (signals per se). Even though claims 15-27 do not fall within a statutory category, the full analysis will be done.
Claims 1 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019)).
2019 PEG Step
Analysis of Claims 1 – 30

Yes. Claims 1-14 recite a method and, therefore, directed to the statutory class of process. Claims 28-30 recite a system therefore directed to the statutory class of machine and manufacture. 
No. Although claims 15-27 do not fall within a statutory category, the full analysis is going to be performed. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the computer components (i.e., additional elements), the claims as a whole recite a method of organizing human activity. The claims are directed to a method for determining an order size for new units of a coin to be created in a digital environment. This type of method of organizing human activity is similar to a commercial or legal interactions such as business relations. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The claimed computer components such as a machine-readable storage medium, a processor, a memory, are recited at a high level of generality and are merely invoked as tools to receive a request for the order, determining a total number of existing units of the coin, and determining the size of the order of new units to be created. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Furthermore, step such as receiving a request include insignificant extrasolution activity and do not integrate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. 

No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, the claims contain well understood, routine, and conventional activity that is claimed in a generic manner. For example, step such as receiving a request for the order insignificant extrasolution activities that are well understood, routine, and conventional. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), MPEP 2106.05 (d). 


Claim 2 includes limitations relating to determining a rate of change of the total number of existing units and these limitations merely narrow the abstract idea from claim 1.
Claims 3, 4, 17, and 18 include limitations relating to larger and lower values of the total numbers of existing units associated with the order size of new units, the size of the order based on determining a multiple of the seed size and these limitations merely narrow the abstract idea from claims 1 and 15 respectively.
Claims 5, 6, 19, 20, and 29 include limitations relating to conditions when the order of the new units to be created and these limitations merely narrow the abstract idea from claims 1, 15, and 28 respectively.
Claims 7-11, 21-25, and 30 include limitations relating to maximum allowed value of the seed size that is determined based on the total number of existing units, decreasing an allowed value of the seed size depending on real time or relative time or capped after a certain amount of time, and also determining the allowed value based on the rate of change and these limitations merely narrow the abstract idea from claims 1, 15, and 28 respectively.

The dependent claims further narrow the abstract idea. As such, the claims are not patent eligible.
Relevant Prior Art
Although there is no art rejection included in this Office action, there is some relevant prior art:
1. US10181127B2 to Osvald et al. – Discloses a method that includes an operation for creating, in the online game, a first virtual currency and a game score, where the amount of the first virtual currency can be increased in exchange for real currency.
2. US20170249607A1 to Samid – Discloses systems and methods are provided for constructing a digital money from concatenated or otherwise linked bit strings.
3. US9830580B2 to MacGregor et al. – Discloses a system including a network connected to at least one mint computing device implementing a virtual currency mint.
4. US20130311348A1 to Samid – Discloses methods and means to construct a viable trading ecosystem for digital currency, gradually rising to local, and global prominence as the modern way to represent money.
5. The Asymptotic Distribution of Dynamic Multipliers, by Peter Schmidt. Econometrica
https://www.jstor.org/stable/1913891?seq=1#metadata_info_tab_contents 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AMANULLA  ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/            Primary Examiner, Art Unit 3692